FILED
                              NOT FOR PUBLICATION                           JUL 16 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JORGE ESPINOZA-RODRIGUEZ;                        No. 08-71202
EDUWIGIS ESPINOZA,
                                                 Agency Nos. A095-445-936
               Petitioners,                                  A095-445-937

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Jorge Espinoza-Rodriguez and Eduwigis Espinoza, natives and citizens of

Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”)

order denying their motion to reopen and reconsider. We have jurisdiction under

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen and reconsider, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005),

and we deny the petition for review.

      In their opening brief, petitioners fail to address, and therefore have waived

any challenge to, the BIA’s determination that reopening was not warranted

because they did not demonstrate prima facie eligibility for adjustment of status

based on a labor certification. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a party’s

opening brief are waived).

      The BIA was within its discretion in denying petitioners’ motion to

reconsider because the motion failed to identify any error of fact or law in the

BIA’s prior decision affirming the immigration judge’s order denying cancellation

of removal. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176,

1180 n.2 (9th Cir. 2001) (en banc).

      Petitioners’ remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-71202